Citation Nr: 1646778	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  14-05 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


INTRODUCTION

The Veteran served on active duty from February 1968 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2013 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 


FINDING OF FACT

In October 2016, prior to the promulgation of a decision in this appeal, a written statement was received the Veteran's representative expressing a desire to withdraw all pending claims before the Board.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In October 2016, prior to the promulgation of a decision in this appeal, a written statement was received the Veteran's representative expressing a desire to withdraw his pending appeal before the Board.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In this case, the Veteran, through his appointed representative, has withdrawn his appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


